613 So. 2d 130 (1993)
Richard B. IVANS, et al., Petitioners,
v.
The Honorable Martin GREENBAUM, etc., et al., Respondents.
No. 92-2488.
District Court of Appeal of Florida, Third District.
February 2, 1993.
Mandler & Silver, Patricia Silver and Scott M. Bernstein, Miami, for petitioners.
Robert A. Ginsburg, County Atty., Roy Wood, Asst. County Atty., Podhurst, Orseck, Josefsberg, Eaton, Meadow, Olin & Perwin and Joel S. Perwin; Marlow, Connell, Valerius, Abrams, Lowe & Adler and Roderick F. Coleman, Miami, for respondents.
Before SCHWARTZ, C.J., and LEVY and GERSTEN, JJ.
PER CURIAM.
We conclude, under the circumstances, that the trial court has a mandatory, nondiscretionary duty to set this case for trial. See Kubera v. Fisher, 483 So. 2d 836 (Fla. 2d DCA 1986); Fla.R.Civ.P. 1.440(a). Accordingly, the application for writ of mandamus is granted. See Flagship Nat'l Bank of Miami v. Testa, 429 So. 2d 69 (Fla. 3d DCA 1983). The trial judge is directed forthwith to set this case for trial on a date no more than one-hundred and twenty days from this date, and thereafter to proceed to a conclusion of the case in the ordinary course. Cf. State ex rel. Schwartz v. Lantz, 440 So. 2d 446 (Fla. 3d DCA 1983), pet. for review dismissed, 447 So. 2d 887 (Fla. 1984).
Mandamus granted.